Title: From Benjamin Franklin to Joseph Morris, 20 February 1761
From: Franklin, Benjamin
To: Morris, Joseph


          
            
              Dear Friend
              London Feby: 20th. 1761
            
            I received your’s of Oct: 21 and Nov: 11 relating to the Library Affairs, which I have endeavoured to comply with by engaging a very honest and diligent Book-seller to provide and send the Books ordered by the Directors. Enclosed is the Invoice and Bill of Lading. I hope they will come safe to Hand and give Satisfaction. He has by my Direction added some late Books not in your List, but which I imagine the Company would like to have. My best Respects to the Directors my old Friends, whom I long once more to see. I have acquainted Mr. Collinson with the Mistake of the £30. Bill and shall settle the Company’s Account with him as you desire. I believe he has put some Books into the Box which he had bought for the Company before your letter to me came to hand.
            
              B: Franklin
              To Mr. Jos: Morris
            
          
          
            London 1761 Benjamin Franklin Esq. Dr. to Thos. Becket (for the Library Company Philadelphia) shipt on Board the Dragon Capt. Hammet
            
              
                Jany. 24th [?] Philada.
                
                
                
              
              
                Linnaeus on Botany. by Lee 8vo.
                £–
                5:
                –
              
              
                Hill’s British Herbal. Folio
                1:
                10:
                –
              
              
                Magen’s on Insurances. 2 Vol: Quarto
                1:
                8:
                –
              
              
                Rowning’s Nat: Philos: 2 Vol: 8vo
                –
                14.
                –
              
              
                Sherlocks Sermons. 4 Vols. do
                1:
                0:
                –
              
              
                Macquere’s Chymistry. 2 Vol. do
                –
                10:
                –
              
              
                D’a Costa’s Nat: Hist: of Fossils Vol: 1 4to.
                –
                13:
                –
              
              
                Davilla’s Hist: of France. 2 Vol. 4to
                1:
                15:
                –
              
              
                Cantillon’s Analysis of Trade &c.
                –
                5:
                –
              
              
                Du Hammel’s Husbandry 4to.
                –
                15:
                –
              
              
              
                Memoirs of a Protestant condemn’d to the Gallies
                £–
                6:
                –
              
              
                Coopers Art of Distilling
                –
                4:
                –
              
              
                Clarendon’s Posthumous Works 3 Vol:
                –
                18:
                –
              
              
                Newton on Prophecy 3 Vols.
                –
                15:
                –
              
              
                Dalrymple on Feudal Property
                –
                5:
                –
              
              
                Harris’s Justinian
                –
                15:
                –
              
              
                Crit: Enq: into Opinions ant[ient] Philosophers
                –
                4:
                6
              
              
                Abbe La Pluche’s Evangelical Hist: 2 Vol.
                –
                10:
                –
              
              
                The figure of the Earth demonstrated
                –
                5:
                –
              
              
                Warner’s Life of Sir Thos. Moore
                –
                5:
                
              
              
                Basnages Continuation of Josephus
                –
                18:
                –
              
              
                Edward’s Cannons of Criticism
                –
                5:
                –
              
              
                Chapman’s Cyder Maker
                –
                2:
                –
              
              
                Handmaid to the Arts 2 Vol.
                –
                12:
                –
              
              
                Smallet’s Hist: of England 4 Vol: 4to.
                3:
                10:
                –
              
              
                Jewish Letters 5 Vols.
                –
                15:
                –
              
              
              
                Memoirs of the Bashaw Count Bonneval
                £–
                6:
                –
              
              
                Lord Lyttleton’s Dialogues
                –
                5:
                –
              
              
                Yorick’s Sermons 2 Vol.
                –
                6:
                –
              
              
                Walker’s Voyages
                –
                6:
                –
              
              
                Birche’s Life of P. Henry
                –
                6:
                –
              
              
                Mountagu on Republic’s
                –
                5:
                –
              
              
                Webb on Painting
                –
                3:
                –
              
              
                Hooke’s Negotiations
                –
                4:
                6
              
              
                Ferguson’s Lectures
                –
                7:
                6
              
              
                Hurde’s Dialogues
                –
                5:
                –
              
              
                Fragments of antient Poetry
                –
                1:
                –
              
              
                Historical Law Tracts
                –
                6:
                –
              
              
                Principles of Equity
                –
                16:
                –
              
              
                Law of Coroners
                –
                10:
                6
              
              
                Fabricius’s Letters
                –
                5:
                –
              
              
                Considerations on the German War
                –
                2:
                –
              
              
                Vindication of the Ministry
                –
                0:
                6
              
              
                Revolutions in Bengal
                –
                2:
                –
              
              
                Box, Cordage, Custom House Entry’s Bills of Lading &c.
                –
                15:
                –
              
              
                Freight and Primage
                –
                12:
                6
              
              
                Insurance on £24 at 12 Guineas per Cent.
                3:
                0:
                6
              
              
                
                £28:
                9:
                6
              
            
          
        